                 Case 1:14-cr-00055-LGS Document 799 Filed 08/12/20 Page 1 of 1

                                      LIPMAN & BOOTH, LLC
                                              ATTORNEYS AT LAW
                                             www.lipmanandbooth.com

CHRISTOPHER BOOTH                                                                     11 BROADWAY, SUITE 1054
NOAH LIPMAN (RET.)                                                                     New York, New York 10004
                                                                                      TEL: (212) 363-6969
                                                                                      FAX: (212) 363-6041
                                                                                      cbooth@lipmanandbooth.com

                                                             August 11, 2020

        The Hon. Lorna G. Schofield              Application Granted. The Clerk of the Court is directed to
        United States District Judge             terminate the letter motion at docket number 798.
        Southern District of New York
        40 Foley Square
                                                 Dated: August 12, 2020
        New York, New York 10007
                                                 New York, New York
        Via ECF

                       Re:      United States v. Jonathan Huertas
                                14 Cr 0055 (LGS)

        Dear Judge Schofield:

               Please accept this request to modify the defendant’s terms of supervised release to permit travel
        outside the United States for up to a fourteen-day period pursuant to an itinerary to be provided to U.S.
        Probation and the Government. The defendant is at liberty on supervised release and is supervised by
        P.O. Jason Lerman. The defendant is in compliance with all conditions.

               Mr. Huertas grandmother is dying from lung cancer and resides in the Dominican Republic. Mr.
        Huertas desires to see her before she passes to provide comfort to her and his extended family. He will
        provide a detailed travel itinerary as well as the address where he will stay while in the Dominican
        Republic and a name of the relative he will be staying with and also provide a contact telephone number.

               I have advised P.O. Lerman and A.U.S.A. Edward Diskant and both do not object this request.

               Wherefore, it is respectfully requested that the defendant’s supervised release conditions be
        modified to permit travel outside the United States for up to fourteen-days pursuant to the itinerary he
        provides to U.S. Probation and the Government.




                                                                            Respectfully,

                                                                                 /s
                                                                            Christopher Booth
